Case 1:19-cv-03139-REB-NYW Document 7 Filed 12/02/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO




  Civil Action No. 1 :19-cv-03139

  LE PETIT-FILS DE L.U. CHOPARD & CIE SA,
  A Swiss company,
  CHOPARD USA, LTD., a foreign corporation
                 Plaintiffs,

           v.

  HIGH COUNTRY MILLWORK, INC.,
              Defendant.


  ______________________________________________________________________

      PLAINTIFFS’ F.R.C.P. 41 NOTICE OF VOLUNTARY DISMISSAL WITHOUT
                                  PREJUDICE
  ______________________________________________________________________

           COME NOW the Plaintiffs Le petit-fils de L.U. Chopard & Cie SA and Chopard

  USA, Ltd., (collectively hereinafter “Chopard”), by and through counsel, Campbell,

  Wagner, Frazier & Dvorchak, LLC, and Pursuant to F.R.C.P. 41, Voluntarily Dismisses

  this action without Prejudice.


                                    JURISDICTION AND VENUE

           1.        After filing their Complaint and Jury Demand in this action on November 5,

  2019, Plaintiffs were advised by counsel for Defendant High Country Millworks, Inc.

  (HCM), that the day prior, on November 4, 2019, HCM had filed a Chapter 11

  Bankruptcy Petition in the case titled In re Fleetwood Acquisition Corp., at al., case

  number 19-1230 (KG). This matter is pending in U.S. Bankruptcy Court in the District of

  Delaware.




  4816-7464-3731.1
Case 1:19-cv-03139-REB-NYW Document 7 Filed 12/02/19 USDC Colorado Page 2 of 2




           2.        Pursuant to F.R.C.P. 41(a)(1)(A), a Plaintiff may voluntarily Dismiss an

  action without a Court Order by filing a Notice of Dismissal before the opposing party

  either serves an Answer or a Motion for Summary Judgment. The effect of this voluntary

  dismissal is without prejudice. Id.

           3.        Defendant HCM has not filed an Answer or a Motion for Summary

  Judgment in this action.

           4.        Accordingly, Plaintiffs hereby notify this Court they are voluntarily

  dismissing this action, without prejudice.       If Plaintiffs’ claims are not fully resolved

  through the Bankruptcy Court proceeding, Plaintiffs reserve all rights to assert the same

  claims in a subsequent proceeding.

           Respectfully submitted this 2nd day of December 2019.


                                        By:     s/ Michael O. Frazier
                                              Michael O. Frazier (CO Bar No. 23189)
                                              Robert A. Zahradnik-Mitchell (CO Bar No.
                                              50307)
                                              Campbell, Wagner, Frazier & Dvorchak, LLC
                                              5251 DTC Parkway, Suite 350
                                              Greenwood Village, Colorado 80111
                                              (303) 831-5990
                                              Email: mfrazier@cwfd-law.net
                                                      rzahradnik@cwfd-law.net
                                              Attorneys for Plaintiffs




  4816-7464-3731.1
